930 A.2d 1252 (2007)
Gerard McSHEA, Charles A. Gaskins, and Emroyal Jones, Individually and on Behalf of all others Similarly Situated, Petitioners
v.
The CITY OF PHILADELPHIA, Respondent.
Supreme Court of Pennsylvania.
August 8, 2007.

ORDER
PER CURIAM.
AND NOW, this 8th day of August 2007, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether the Commonwealth Court misapplied the pleading requirements of Pa.R.C.P. 1019 in interpreting Count 111 of Petitioner's amended complaint as asserting a tort claim rather than a contract claim?
(2) Whether the Commonwealth Court misapplied Pennsylvania law when it held that the City was immune from liability under the Tort Claims Act?